DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSs filed 11/20/19, 9/1/2020 and 3/4/21 have been considered and initialed copies of the PTO-1449s are enclosed.

Priority
	The instant set of claims has priority to PCT/CN2014/083014, filed 7/25/14.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	See page 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 7, the terminology “especially a cancer” is vague and indefinite.  In claim 13 the “e.g” and the use of the parenthesis renders the claim vague and indefinite.  The phrase "especially" and “e.g.” and the use of the parenthesis renders the claim indefinite because it is unclear whether the limitation(s) following the phrase or parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 13, 16-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by EU Clinical Trials Register June 9, 2014 (cited on IDS of 11/20/19).
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1-2, 6-8, 12-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiedt et al WO 2013/149581 (priority to 4/3/2012).
This reference discloses the combination of a MET inhibitor (page 16 discloses the structure of INC280) and EGFR inhibitor (cetuximab, page 27) in pharmaceutical compositions for the treatment of cancers (page 4+ and 35+ and entire reference).  The cancers to be treated include NSCLC, colorectal, head and neck, HNSCC and metastatic colon and NSCLC (pages 48-49).  The compounds can be administered simultaneously, sequentially or separately (page 47).  
	The only difference is the actual combination of INC280 and cetuximab.
	In view of clear disclosure of the reference to combine INC280 and cetuximab for the treatment of cancers including NSCLC, colorectal, head and neck, HNSCC and metastatic colon and NSCLC, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine INC280 and cetuximab with the expected benefit of treating cancers including NSCLC, colorectal, head and neck, HNSCC and metastatic colon and NSCLC.



Claim(s) 1-2, 7-8, 13, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al WO 2008/064157.
This reference discloses the treatment of cancers, such as colorectal, head and neck, CML and those listed in applicant’s claim 13 (see page 30 of reference) using a combination of MEK inhibitors (see Example 7 for applicant’s compound, INC280) and kinase inhibiting agents (such as cetuximab) (page 31 and entire reference).  
The only difference is the actual combination of INC280 and cetuximab.
.




Claim(s) 1-2, 4-8, 10-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al US 8420645.
This reference discloses the use dihydrochloric acid salt forms of 2-fluoro-N-methyl-4-[(7-quinolin-6-yl-methyl)- imidazo[1,2-b]triazin-2-yl]benzamide (which is INC280) and hydrates thereof in combination with one or more additional agents (such as cetuximab) in pharmaceutical compositions for the treatment of cancers or tumor metastasis (see summary col. 3, lines 20-30, col. 7-8, col. 10-1, col. 27-28 and examples 1 and 4 and entire reference).  The “hydrate” includes monohydrate form (col. 8, lines 18-25).  The cancers to be treated include colorectal and head and neck and others listed in applicant’s claim 13 (col. 10, lines 10-22).  The combination therapy can be administered separately, sequentially or simultaneously (col, 10, lines 56-65).  
The only difference is the actual combination of INC280 and cetuximab.
	In view of clear disclosure of the reference to combine INC280 and cetuximab for the treatment of cancers including colorectal, head and neck and those listed in .





Claim(s) 1-3, 6-9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al WO 2014/122582 (priority to 2/5/13).
This reference discloses the treatment of NSCLC or metastatic NSCLC using a combination of EGFR inhibitor (which can be cetuximab or panitumumab) in combination with MEK inhibitor INCB28060 (which is INC280) (summary, para. 19-20, 38 and 141+).  The drugs can be administered at the same time or one before the other (para. 153).  
The only difference is the actual combination of INC280 and cetuximab or panitumumab.
	In view of clear disclosure of the reference to combine INC280 and cetuximab or panitumumab for the treatment of NSCLC or metastatic NSCLC, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine INC280 and cetuximab with the expected benefit of treating treatment of NSCLC or metastatic NSCLC.




Claims 1-3, 6-9, 12-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiedt et al WO 2013/149581 (priority to 4/3/2012) in view of Lamb et al US 2008/0166359.
Tiedt et al has been discussed above.
The only difference between the reference and the instant invention is the use of panitumumab as the EGFR inhibitor.
Lamb et al discloses the treatment of cancers such as NSCLC, colon and many of those listed in applicant’s claim 13, using a combination of MEK inhibitors and one or more agents wherein the one or more agents can be cetuximab or panitumumab (para. 120, 124, 141, 150-153, 189 and entire reference).  
Therefore, since Tiedt et al discloses the treatment of cancers using INC280 (which is a MEK inhibitor) in combination with cetuximab for the treatment of cancers and since Lamb et al discloses the treatment of the same cancers using a MEK inhibitor and either cetuximab or panitumumab, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to use either cetuximab or panitumumab in combination with INC280 for the treatment of cancers.  




Claims 1-3, 7-9, 13, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al WO 2008/064157 in view of Lamb et al US 2008/0166359.

The only difference between the reference and the instant invention is the use of panitumumab as the EGFR inhibitor.
Lamb et al discloses the treatment of cancers such as NSCLC, colon and many of those listed in applicant’s claim 13, using a combination of MEK inhibitors and one or more agents wherein the one or more agents can be cetuximab or panitumumab (para. 120, 124, 141, 150-153, 189 and entire reference).  
Therefore, since Zhou et al discloses the treatment of cancers using applicant’s MEK inhibitor in combination with cetuximab for the treatment of cancers and since Lamb et al discloses the treatment of the same cancers using a MEK inhibitor and either cetuximab or panitumumab, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to use either cetuximab or panitumumab in combination with INC280 for the treatment of cancers.  




Claim(s) 1-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al US 8420645 in view of Lamb et al US 2008/0166359.
Weng et al has been discussed above.
The only difference between the reference and the instant invention is the use of panitumumab as the EGFR inhibitor.

Therefore, since Weng et al discloses the treatment of cancers using applicant’s MEK inhibitor in combination with cetuximab for the treatment of cancers and since Lamb et al discloses the treatment of the same cancers using a MEK inhibitor and either cetuximab or panitumumab, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to use either cetuximab or panitumumab in combination with INC280 for the treatment of cancers.  




Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over EU Clinical Trials Register June 9, 2014 in view of Lamb et al US 2008/0166359, Weng et al US 8420645 and Tiedt et al WO 2013/149581 (priority to 4/3/2012).
EU Clinicial Trials has been discussed above.
The only difference between the reference and the instant invention is the use of panitumumab as the EGFR inhibitor, the treatment of NSCLC (or metastatic NSCLC), the salt forms of INC280 and the order of addition.
Lamb et al discloses the treatment of cancers such as NSCLC, colon and many of those listed in applicant’s claim 13, using a combination of MEK inhibitors and one or 
Weng et al discloses the use dihydrochloric salt form of 2-fluoro-N-methyl-4-[(7-quinolin-6-yl-methyl)- imidazo[1,2-b]triazin-2-yl]benzamide (which is INC280) and hydrates thereof in combination with one or more additional agents (such as cetuximab) in pharmaceutical compositions for the treatment of cancers or tumor metastasis (see summary col. 3, lines 20-30, col. 7-8, col. 10-1, col. 27-28 and examples 1 and 4 and entire reference).  The “hydrate” includes monohydrate form (col. 8, lines 18-25).  The cancers to be treated include colorectal and head and neck and others listed in applicant’s claim 13 (col. 10, lines 10-22).  The combination therapy can be administered separately, sequentially or simultaneously (col, 10, lines 56-65).  
Tiedt et al discloses the combination or a MET inhibitor (page 16 discloses the structure of INC280 and EGFR inhibitor (cetuximab, page 27) in pharmaceutical compositions for the treatment of cancers (page 4+ and 35+ and entire reference).  The cancers to be treated include NSCLC, colorectal, head and neck, HNSCC and metastatic colon and NSCLC cancers (pages 48-49).  The compounds can be administered simultaneously, sequentially or separately (page 47).  
Therefore, since the primary reference discloses the treatment of cancers using applicant’s MEK inhibitor in combination with cetuximab for the treatment of cancers and since Lamb et al discloses the treatment of the same cancers using a MEK inhibitor and either cetuximab or panitumumab, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to use either cetuximab or panitumumab in combination with INC280 for the treatment of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Sheela J. Huff/Primary Examiner, Art Unit 1643